NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANESHEA MONTANOCORDOBA,                        No.    21-15711

                Plaintiff-Appellant,            D.C. No. 4:18-cv-05682-PJH

 v.
                                                MEMORANDUM*
CONTRA COSTA COUNTY; ANN
SHIRAISHI, Detective,

                Defendants-Appellees,

and

T. JACKSON, Deputy; RICHMOND
POLICE DEPARTMENT,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                        Argued and Submitted May 9, 2022
                            San Francisco, California

Before: W. FLETCHER and BUMATAY, Circuit Judges, and SILVER, ** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
      Daneshea Montanocordoba appeals from the district court’s order granting

summary judgment in favor of Defendants-Appellees Ann Shiraishi, a detective with

the Richmond Police department, and Contra Costa County. We have jurisdiction

under 28 U.S.C. § 1291. Reviewing the grant of summary judgment de novo, we

affirm. Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir. 2007).

      Shiraishi arrested Montanocordoba for assault with a deadly weapon.

Shiraishi recorded the arrest time as 5:01 p.m. but Montanocordoba contends she

was arrested prior to 5:00 p.m. Because Montanocordoba was going to be held in

jail, she attempted to make arrangements with a friend to take custody of her son.

Shiraishi allegedly dissuaded that friend from taking custody.      Shiraishi then,

allegedly without informing Montanocordoba, contacted Child and Family Services

who placed Montanocordoba’s son with a relative. Finally, Shiraishi allegedly failed

to tell the Child and Family Services representative that Montanocordoba had

attempted to have a friend take custody of her son.

      Based on the allegedly erroneous arrest time recorded by Shiraishi,

Montanocordoba claims she was held in jail one day longer than she otherwise

would have been held. While still detained, Montanocordoba attended a juvenile

dependency hearing where the court awarded temporary custody of her son to

Montanocordoba’s relative.

      Montanocordoba claims Shiraishi’s actions violated Montanocordoba’s


                                         2
constitutional right to familial association with her son. See Wallis v. Spencer, 202

F.3d 1126, 1136 (9th Cir. 2000). Montanocordoba also claims Contra Costa County

has policies that violated her right to familial association.

      “The Fourteenth Amendment guarantee of due process has a substantive

component that includes a parent’s right to make decisions regarding the care,

custody and control of their children.” California Parents for the Equalization of

Educ. Materials v. Torlakson, 973 F.3d 1010, 1020 (9th Cir. 2020) (quotation marks

and citation omitted). “[C]onduct that ‘shocks the conscience’ in depriving parents

of that [right] is cognizable as a violation of due process.” Wilkinson v. Torres, 610

F.3d 546, 554 (9th Cir. 2010) (citation omitted).

      Viewing the evidence in the light most favorable to Montanocordoba, she has

not established a genuine issue of material fact that the alleged actions by Shiraishi

constituted sufficient interference with her parent-child relationship to shock the

conscience. It is undisputed that Montanocordoba could not retain custody of her

son while she was detained. Shiraishi’s communications with Montanocordoba’s

friend and her subsequent communications with Child and Family Services did not

shock the conscience. Nor did it shock the conscience for Shiraishi not to inform

Montanocordoba that Child and Family Services had been contacted. Finally, it did

not shock the conscience for Shiraishi to record an inaccurate arrest time.

      Even if Shiraishi’s actions violated Montanocordoba’s right to familial


                                           3
association, Montanocordoba has not carried her burden of establishing that right

was “clearly established” considering the factual circumstances here. See Gordon

v. Cnty. of Orange, 6 F.4th 961, 969 (9th Cir. 2021) (citation omitted). That is,

Montanocordoba has not identified the “existing precedent” that placed “the

lawfulness of the particular [actions] beyond debate.”        Id. (citation omitted).

Therefore, the claims against Shiraishi were barred by qualified immunity. The

district properly granted summary judgment in Shiraishi’s favor.

      Summary judgment was also proper on Montanocordoba’s municipal liability

theories against Contra Costa County. Montanocordoba alleged the County had a

policy of detaining arrestees for the maximum period allowed by state law and the

County lacked a policy requiring the District Attorney’s Office charging declination

decisions be communicated immediately to jail officials to facilitate detainees’

release. But municipal liability claims “may not be predicated on isolated or

sporadic incidents; [they] must be founded upon practices of sufficient duration,

frequency and consistency that the conduct has become a traditional method of

carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996). Here,

Montanocordoba did not proffer evidence sufficient to establish a triable factual

issue as to whether the County has a policy or practice of detaining arrestees for the

maximum period. Nor did Montanocordoba proffer evidence of other instances

where charging declination decisions were not immediately conveyed to jail


                                          4
officials.   Montanocordoba’s own experiences are not sufficient to establish

municipal liability in this case. See Gordon, 6 F.4th at 974 (“Generally, a single

incident of unconstitutional activity is not sufficient to impose liability under

Monell.”) (quotation marks and citation omitted).

       AFFIRMED.




                                        5